FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10037

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00882-SMM

  v.
                                                 MEMORANDUM *
MARIO ALBERTO VALENZUELA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Mario Alberto Valenzuela appeals pro se from the district court’s order

denying his motion for reconsideration of the court’s order denying his motion to

modify the sentence imposed upon revocation of supervised release. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Valenzuela’s
request for oral argument is denied.
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valenzuela contends that the district court erred in denying his motion to

reduce his sentence under 18 U.S.C. § 3583(e). Contrary to Valenzuela’s

contention, section 3583(e) does not permit the district court to modify a custodial

sentence. See 18 U.S.C. § 3583(e). To the extent Valenzuela asserts that his

sentence should be shortened under 18 U.S.C. § 3582(c)(2) because the Guidelines

range applicable to his underlying drug offense has been lowered, this claim also

fails. See United States v. Morales, 590 F.3d 1049, 1051-53 (9th Cir. 2010).

      AFFIRMED.




                                          2                                    12-10037